DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/4/2021. Claims 2-4, 6-12, and 14-18 are pending in the case. Claims 2 and 9 have been amended. Claims 2 and 9 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims  2, 8-9,  and 16 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 8, and 10-11 of U.S. Patent No. 10241666 in view of  Mau et al. (US 9602359 B2, hereinafter Mau), and Wachter (US 2015/0286360 A1). Although the claims at issue are not identical they are not patentably distinct from each other because: 

   Instant application 16/259680
  Conflicting US Patent 10241666
2.  A display apparatus, comprising: 
circuitry configured to

display a user interface screen including device information that identifies a plurality of output devices and a plurality of input devices, the plurality of output devices and the plurality of input devices being operably coupled to the display apparatus, the user interface screen controlling a connection between one of the plurality of output devices and one of the plurality of input devices; and












a plurality of cells in a row direction and a column direction, one of the plurality of cells corresponding to the combination of the one of the plurality of output devices and the one of the plurality of input devices in the matrix,


a plurality of first images, each image being corresponding to a corresponding input device of the plurality of input devices,

a plurality of second images, each image corresponding to a corresponding output method by the plurality of output devices, at least one of the plurality of second images including multiple output methods as a group, and

a plurality of indicator
s configured to indicate whether a video signal of each of the plurality of input devices is being outputted, the plurality of indicators and the plurality of input devices having a one-to-one correspondence, the plurality of indicators being arranged at an edge of the matrix perpendicular to the plurality of second images, and

the input designates the combination of the one of the plurality of output devices and the one of the plurality of input devices by designating the one of the plurality of cells corresponding to the 



Independent claim 9 reflects a system embodying the limitations of claim 2.

8.  The display apparatus according to claim 2, wherein the plurality of indicators include a plurality of tally lamps corresponding to the plurality of input devices.

Dependent claim 16 reflects a system embodying the limitations of claim 8.
A display apparatus comprising: 
circuitry configured to 

display a user interface screen including device information that identifies a plurality of output device groups and a plurality of input device groups, each output device group of the plurality of output device groups including one or more output devices configured to output signals, each input device group of the plurality of input device groups including one or more input devices configured to receive the signals output by the one or more output devices, and the user interface screen to control a connection between one of the plurality of output device groups and one of the plurality of input device groups;  and 



groups, respectively, wherein the user interface screen includes a matrix including 

a plurality of cells in a row direction and a column direction, each of the plurality of cells corresponding to a combination of the one of the 
plurality of output device groups and the one of the plurality of input device groups in the matrix, 

the input designates the combination of the one of the plurality of output device groups and the one of the plurality of input device groups by designating one of grouped cells corresponding to the combination of the one of the plurality of output device groups and the one of the plurality of input device groups in the matrix, and the grouped cells are grouped such that the input designates the combination of the one of the plurality of output device groups and the one of the plurality of input device groups as a group.













claims 10-11 reflect a display method and a non-transitory CRM embodying the limitations of claim 2.






8.  The display apparatus according to claim 1, wherein the circuitry displays a tally lamp in association with each output device of the one or more output devices on the user interface screen. 
 







	In regards to independent claim 1, as shown above the conflicting patent teaches a display apparatus comprising: a display to display a user interface screen including device information that identifies a plurality of output device groups and a plurality of input device groups, receive an input that designates a combination of the one of the plurality of output device groups and the one of the plurality of input device groups among the plurality of the output device groups and the plurality of the input device groups, respectively, wherein the user interface screen includes a matrix, as cited in the table above.
	However, the conflicting patent does not expressly teach the underlined portion above, i.e., the matrix including a plurality of first images, each image being corresponding to a corresponding input device of the plurality of input devices, a plurality of second images, each image corresponding to a corresponding output method by the plurality of output devices, at least one of the plurality of second images including multiple output methods as a group, and a plurality of indicators configured to indicate whether a video signal of each of the plurality of input devices is 
Mau teaches a plurality of images (a display symbol 904 for an identified output from multiple outputs, and a display symbol 906 for an identified input from multiple inputs), each image being corresponding to a corresponding input device of the plurality of input devices (Fig. 9-10  the switch matrix or any device comprising multiple inputs and multiple outputs and the connectivity between the inputs and the outputs based at least in part upon various view modes of the connectivity of the switch matrix or any device comprising multiple inputs and multiple outputs.” Col. 2 lines 42-47, Col. 6 lines 42-47);
a plurality of indicators configured to indicate whether each of the plurality of input devices is being outputted, the plurality of indicators and the plurality of input devices having a one-to-one correspondence the plurality of indicators being arranged at edges of the matrix (“The exemplary interface may also display the active, current connection 1014 for the graphical representation of "Input 1" 1012 with some emphasis or distinction from the overlaid "all possible connections" in this example.  The corresponding output (only the graphical representation 1008 in this example) may also be represented with some emphasis or distinction to distinguish 1008 from the remaining outputs 1004” Col. 17 line 62-67, Col. 18 lines 1-2, another example, Fig. 9 icon 904 and 906 are emphasized to indicate that they are currently active. It would be obvious to add additional row for displaying a corresponding indicator for each icons separately instead of emphasizing the icons. This would be an obvious matter of user interface design).  Furthermore, Mau teaches distinguish a current, active connection from a possible but not necessarily active connection by, for example but not limited to, using different graphical representations (e.g., different colors, different line types, different thicknesses of lines, etc.) to represent these two different types of connectivity information, Col. 13 lines 35-44).
It would have been obvious to modify the conflicting patent’s claimed invention to include the teaching of Mau. Motivation to do so would be to better control the connections between a plurality of input devices and output devices.

It would have been obvious to modify the conflicting patent’s claimed invention to include the teaching of Wachter. Motivation to do so would be to provide coordinated audio content according to group playback arrangement (Wachter paragraph 0060).

In regards to dependent claims 8 and 16, see the table above that shows the corresponding conflicting claim that anticipates each dependent claims. Thus, they are not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, 8-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salandro (US 6519540 B1) in view of Mau et al. (US 9602359 B2, hereinafter Mau), and Wachter (US 2015/0286360 A1).

As to independent claim 2, Salandro teaches a display apparatus, comprising: 
circuitry configured to : 
display a user interface screen including device information that identifies a plurality of output devices and a plurality of input devices, the plurality of output devices and the plurality of input devices being operably coupled to the display apparatus, the user interface screen controlling a connection between one of the plurality of output devices and one of the plurality of input devices (Fig. 1, Fig. 4, Col. 5 lines 10-52 - FIG. 4 has 40 devices attached to the matrix controller 3.  This includes 10 cameras (audio and video sources), 10 monitors (audio and video destinations), and 20 VCRs (audio, video and time code sources/destinations); and
	receive an input that designates a combination of the one of the plurality of output devices and the one of the plurality of input devices among the plurality of the output devices and the plurality of the input devices (Fig. 4-5 and Fig. 12 user input received to designate a combination of the one of the plurality of output devices and the one of the plurality of input devices among the plurality of the output devices and the plurality of the input devices, Col. 5 lines 10-65), respectively,
	 wherein the user interface screen includes a matrix comprising:
	 a plurality of cells in a row direction and a column direction, one of the plurality of cells corresponding to the combination of the one of the plurality of output devices and the one of the plurality of input devices in the matrix (“FIG. 4 has 40 devices attached to the matrix controller 3.  This includes 10 cameras (audio and video sources), 10 
	a plurality of indicators configured to indicate whether each of the plurality of input devices is being outputted, the plurality of indicators and the plurality of input devices having a one-to-one correspondence the plurality of indicators being arranged at an edge of the matrix perpendicular to the plurality of headers (“The horizontally extending source channels are identified as such by the triangles or arrows 251 pointing into the matrix.  The arrow of the channel selected such as by clicking on the associated header lights up to highlight that channel.  Destination channel headers 253 are provided at the upper ends of the broad destination stripes 247.  Again, the destination channels are identified by numerals and may also be identified by text.  The triangles or arrows 255 pointing out of the matrix identify the headers 253 as destination headers.  Again, when a header is selected, the associated arrow such as 255' for channel 14 in the example lights up to highlight that channel.” Col. 9 lines 27-38, Fig. 12; one ordinary skill in art would recognize that displaying the headers (i.e., image or text) of the input devices in a row or a column and the output devices in a row or a column is a design choice. In this case the header for the output devices is displayed in a row while the header for the input devices is displayed in a column);
the input designates the combination of the one of the plurality of output devices and the one of the plurality of input devices by designating the one of the plurality of cells corresponding to the combination of the one of the plurality of output devices and the one of the plurality of input devices in the matrix(“If the header icon 59 for a source is clicked on or touched, the display 49 highlights the horizontal line 53 representing that source and the vertical line 57 representing the destination channels which have been connected to that source channel.” Col. 5 lines 53-57).
Salandro does not appear to expressly teach a plurality of first images, each image being corresponding to a corresponding input device of the plurality of input devices;

Mau teaches a plurality of images (a display symbol 904 for an identified output from multiple outputs, and a display symbol 906 for an identified input from multiple inputs), each image being corresponding to a corresponding input device of the plurality of input devices (Fig. 9-10  the switch matrix or any device comprising multiple inputs and multiple outputs and the connectivity between the inputs and the outputs based at least in part upon various view modes of the connectivity of the switch matrix or any device comprising multiple inputs and multiple outputs.” Col. 2 lines 42-47, Col. 6 lines 42-47, Col. 1 lines 48-61);
a plurality of indicators configured to indicate whether each of the plurality of input devices is being outputted, the plurality of indicators and the plurality of input devices having a one-to-one correspondence the plurality of indicators being arranged at edges of the matrix (“The exemplary interface may also display the active, current connection 1014 for the graphical representation of "Input 1" 1012 with some emphasis or distinction from the overlaid "all possible connections" in this example.  The corresponding output (only the graphical representation 1008 in this example) may also be represented with some emphasis or distinction to distinguish 1008 from the remaining outputs 1004” Col. 17 line 62-67, Col. 18 lines 1-2, See Fig. 9 icon 904 and 906 are emphasized to indicate that they are currently active. It would be obvious to add an additional row for displaying a corresponding indicator for each icons separately instead of emphasizing the icons. This would be an obvious matter of user interface design).  Furthermore, Mau teaches distinguishing a current active connection by using different graphical representations (e.g., different colors, different line types, different thicknesses of lines, etc.) to represent two different types of connectivity information, Col. 13 lines 35-44).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salandro to comprise a plurality of first images, each image being corresponding to a corresponding input device of the plurality of input devices; a plurality of indicators 
Salandro and Mau do not appear to expressly teach the at least one of the plurality of second images including multiple output methods as a group.
Wachter teaches a plurality of second images, each image corresponding to a corresponding output method by the plurality of output devices, at least one of the plurality of second images including multiple output methods as a group (“The outside group region includes a text identifier 350a and an audio source indicator 350b to allow a user to associate the group region 350 with the group including both the deck and pool and to identify the audio content being played in the group.  In some examples one or more images can be included to indicate the group and/or audio source, such as an album cover, logo associated with an audio stream, etc. The outside group region 350 includes a visually distinctive border that can optionally entirely encompass the borders of the deck and pool regions 352, 354 to visually indicate that the group 350 includes both the deck audio player and the pool audio player.” Paragraph 0071)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salandro and Mau to comprise a plurality of second images, each image corresponding to a corresponding output method by the plurality of output devices, at least one of the plurality of second images including multiple output methods as a group. One would have been motivated to make such a combination because selectively grouping audio layers provide coordinated audio content according to group playback arrangement (Wachter paragraph 0060).

As to dependent claim 3, Salandro teaches the display apparatus according to claim 2. Salandro teaches further comprising: a touch panel on the display apparatus, wherein the circuitry is further configured to receive the designation of the combination of the one of the output devices and the one of the input devices by detecting a touch 

As to dependent claim 4, Salandro teaches the display apparatus according to claim 2. Salandro further teaches wherein the plurality of input devices and the plurality of output devices are operably coupled to the display apparatus via an Ethernet network (“matrix 21 of cross-point switches is capable of connecting any one of a number of source channels to any one or more of a number of destination channels.” Col. 3 lines 27-31, Fig. 2).

As to dependent claim 8, Saladro teaches the display apparatus according to claim 2. Saladro does not appear to expressly teach wherein the plurality indicators include a plurality of tally lamps corresponding to the plurality of input devices.
Mau teaches wherein the plurality indicators include a plurality of tally lamps corresponding to the plurality of input devices (Fig. 9 icon 904 and 906 are emphasized to indicate that they are currently active).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salandro to comprise wherein the plurality of indications is a plurality of tally lamps corresponding to the plurality of input devices.  One would have been motivated to make such a combination to better control the connections between a plurality of input devices and output devices.

Independent Claim 9 reflects a system embodying the limitations of claim 2. In addition, claim 9 recites a switching hub operably coupled to each of the plurality of input devices, each of the plurality of output devices, and the display apparatus via an Ethernet interface (Salandro - matrix controller 3); therefore, the claim is rejected under similar rationale.

AS to dependent clam 10, Saladro teaches the system of claim 9, Saladro further teaches wherein the video signal is transmitted from the one of the plurality of input devices to the one of the plurality of output devices according to the designation, via an Ethernet connection(“The invention will be described as used for routing and distributing all types of signals such as video, audio, RS 232, RS422, relay or TTL logic signals such as might be used in a studio for generating video programs” Col. 3 lines 18-26).

As to dependent claim 17, Salandro teaches the display apparatus according to claim 2, Salandro does not appear to expressly teach wherein each image of the plurality of images represents an input signal of the corresponding input device from an input source.
Mau teaches wherein each image of the plurality of first images represents an input signal of the corresponding input device from an input source (a display symbol 904 for an identified output from multiple outputs, and a display symbol 906 for an identified input from multiple inputs).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salandro to comprise wherein each image of the plurality of images represents an input signal of the corresponding input device from an input source.  One would have been motivated to make such a combination to better control the connections between a plurality of input devices and output devices.

	Claims 11-12, 16, and 18 reflect a system embodying the limitations of claims 3-4, 8, and 17; therefore, the claims are rejected under similar rationale.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Salandro in view of Mau et al., Wachter, and Malec et al. (US 2009/0282437 A1, hereinafter Malec).

As to dependent claim 6, Salandro teaches the display apparatus according to claim 2. Salandro does not appear to expressly teach, wherein the circuity is further configured to detect status information of the plurality of input devices, and the plurality of images are displayed in a different manner based on the status information.
Malec teaches wherein the circuity is further configured to detect status information of the plurality of input devices, and the plurality of images are displayed in a different manner based on the status information (see Fig. 2 graphical indications 250 indicating whether the computing device 120 is able to communicate with the indicated media source 115).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salandro to comprise wherein the circuity is further configured to detect status information of the plurality of input devices, and the plurality of images are displayed in a different manner based on the status information.  One would have been motivated to make such a combination to better control the connections between a plurality of input devices and output devices.

As to dependent claim 7, Salandro teaches the display apparatus according to claim 6. Salandro does not appear to expressly teach wherein the status information indicates at least whether the one of the plurality of input devices is active or inactive.
Malec teaches wherein the status information indicates at least whether the one of the plurality of devices is active or inactive (see Fig. 2 graphical indications 250 indicating whether the computing device 120 is able to communicate with the indicated media source 115.).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salandro to comprise wherein the status information indicates at least whether the one of the plurality of input devices is active or inactive.  One would have been motivated to make such a combination to better control the connections between a plurality of input devices and output devices.

Claims 14-15 reflect a system embodying the limitations of claims 6-7, therefore, the claims are rejected under similar rationale.

Response to Arguments
Applicant’s prior art arguments have been considered but are not persuasive. Applicants argue that none of the references cited teach that the plurality of indicators being arranged at an edge of the matrix perpendicular to the plurality of second images. Examiner respectfully disagree. Salandro teaches a plurality of indicators configured to indicate whether each of the plurality of input devices is being outputted, the plurality of indicators and the plurality of input devices having a one-to-one correspondence the plurality of indicators being arranged at an edge of the matrix perpendicular to the plurality of headers (“The horizontally extending source channels are identified as such by the triangles or arrows 251 pointing into the matrix.  The arrow of the channel selected such as by clicking on the associated header lights up to highlight that channel.  Destination channel headers 253 are provided at the upper ends of the broad destination stripes 247.  Again, the destination channels are identified by numerals and may also be identified by text.  The triangles or arrows 255 pointing out of the matrix identify the headers 253 as destination headers.  Again, when a header is selected, the associated arrow such as 255' for channel 14 in the example lights up to highlight that channel.” Col. 9 lines 27-38, Fig. 12; one ordinary skill in art would recognize that displaying the representations of the input devices in a row or a column and the output devices in a row or a column is a design choice. In this case the output devices are displayed in a row while the input devices are displayed in a column).
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171